PER CURIAM:
Wesley M. May appeals the district court’s order granting Defendants’ motions to dismiss his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See May v. West Virginia Dep’t of Health & Human Resources, No. CA-02-87-3 (N.D.W.Va. July 17, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED